Citation Nr: 0717091	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from November 1965 
to November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee that, in part, 
denied the appellant's claim for service connection for 
malaria and also assigned an initial 30 percent evaluation 
for the service-connected post-traumatic stress disorder 
(PTSD).  The appellant has appealed the initial rating 
assigned.  In effect, he is asking for a higher rating 
effective from the date service connection was granted.  
Consequently, the Board will consider the entire time period 
in question, from the original grant of service connection 
(January 10, 2003) to the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The issue of entitlement to service connection for malaria is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's PTSD disability is manifested by 
irritability, anxiety, depression, problems with anger, 
difficulty sleeping, nightmares, hypervigilance and intrusive 
thoughts.

2.  A GAF score of less than 65 is not of record.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for the appellant's PTSD disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) (2006); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claim by correspondence dated in October 
2003.  That document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  

In that letter, the RO informed the appellant about what was 
needed to establish entitlement to an increased rating for 
his PTSD disability.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's VA outpatient medical 
records.  The appellant was afforded a VA examination.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, the entire period 
from the date of the claim until the present is under 
appellate review for an increased initial evaluation for the 
PTSD disability.  The appellant was also provided with notice 
as to the clinical findings needed for higher evaluations for 
that disability, as well as the assistance VA would provide.  
Therefore, proceeding with this matter in its current 
procedural posture would not inure to the appellant's 
prejudice.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Review of the appellant VA treatment records reveals that he 
participated in a mental health consultation in October 2002.  
At that time, he displayed no psychomotor agitation.  The 
appellant reported having a good appetite, an inability to 
sleep, an inability to handle stress, nightmares once a month 
and no prior contact with a psychiatrist.  He denied 
homicidal and suicidal ideation.  His speech was spontaneous 
and he denied hallucinations of any kind.  He was hopeful 
about the future and had no guilt about living.  The 
psychiatrist rendered a diagnosis of rule out PTSD and 
assigned a GAF score of 65.  Two weeks later, the appellant 
was noted to exhibit mild anhedonia and to complain of poor 
sleep.  His GAF score remained at 65.  In November 2002, the 
GAF score remained at 65.  A January 2003 note indicates that 
the appellant was preparing for back surgery and that his GAF 
score was 65.  In February 2003, after the back surgery, the 
appellant's GAF score remained at 65.

The October 2002 report from the Vet Center indicates that 
the appellant complained of nightly nightmares, anxiety and 
intrusive thoughts.  On mental status testing, the appellant 
was alert and oriented times four.  His memory function was 
described as good.

The appellant underwent VA examination by a psychologist in 
February 2003; the examiner reviewed the appellant's claims 
file and medical records.  The appellant complained of 
problems dealing with people and anger, hypervigilance, 
feelings of detachment and estrangement, upsetting memories, 
irritability, exaggerated startle response, depression and 
unhappiness.  He said that he had no serious problems with 
his family living situation, that he went to church, that he 
was active in the Masonic Lodge and that he was close to his 
siblings.  On mental status examination, the appellant's 
memory was grossly intact.  His mood was somewhat depressed 
and there was no evidence of any thought disorder.  The 
examiner rendered a diagnosis of PTSD and assigned a GAF 
score of 65.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
his PTSD disability addressed here.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The issue before the Board is 
consequently taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

The criteria for rating PTSD provided at 38 C.F.R. § 4.130, 
Diagnostic Code 9411, indicate that total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  Between October 2002 and February 2003, 
the appellant's GAF score basically remained at 65 without 
any change.

The evidence of record does not establish that the appellant 
has demonstrated such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  While the appellant had evidenced some 
disturbances of motivation and mood and some difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence of record showed that the 
appellant had continued to work for his long-term employer, 
that he had maintained personal relationships inside and 
outside of the family and that he had appeared for medical 
treatment without any serious psychiatric complaints.  The 
evidence of record does not demonstrate that the appellant 
exhibited any memory loss, loss of impulse control or 
diminished judgment.  The evidence of record did demonstrate 
that the appellant experienced such symptoms as a depressed 
mood and anxiety and that he did demonstrate reduced 
reliability and productivity due to some disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  
Therefore an initial evaluation in excess of 30 percent would 
not be warranted under the current rating criteria.

The clinical evidence as measured against the applicable 
rating schedule does not support the appellant's assertions.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The VA PTSD 
examination reports indicate GAF scores of not less than 65, 
which show less than moderate symptoms and difficulty in 
social and occupational functioning due to the PTSD.  The 
clinical assessments of record are considered persuasive as 
to the appellant's degree of impairment due to his PTSD since 
they consider the overall industrial impairment due to that 
service-connected condition.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's PTSD 
disability may be granted when it is demonstrated that it 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
PTSD disability addressed above has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, there are 
higher ratings for psychiatric disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for the PTSD 
and he has been in receipt of any very little mental health 
treatment since August 2002.  He has not demonstrated marked 
interference with employment due to the PTSD alone in that he 
apparently was employed as of February 2003, and at the same 
company where he had worked for 37 years.  

There is no objective evidence of any symptoms due to 
appellant's service-connected PTSD that are not contemplated 
by the rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In summary, the preponderance of the evidence is against an 
initial evaluation in excess of 30 percent for the 
appellant's PTSD.  Because this is an appeal from the initial 
rating for the PTSD disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability and, 
therefore, does support not the assignment of a staged rating 
for the PTSD disability at any time.

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that an initial rating 
in excess of 30 percent for disability due to PTSD is not 
warranted.  Because the preponderance of the evidence is 
against an allowance of an initial evaluation in excess of 30 
percent for the appellant's psychiatric disability under the 
schedular criteria, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).


ORDER

An initial evaluation in excess of 30 percent for the PTSD 
disability is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the service 
connection claim on appeal.  In view of the account given by 
the appellant of events that happened in service and of the 
medical treatment that followed, the Board will ask for the 
RO to attempt to develop the record further.  Accordingly, 
further appellate consideration will be deferred and this 
case is remanded for action as described below.

Review of the appellant's service medical records reveals 
that he was admitted to the Fort Jackson Army Hospital on 
October 4, 1967, with a temperature of 103 degrees.  Twenty 
days later, he was discharged to duty.  However, none of the 
associated hospital treatment records are included in the 
claims file.  The appellant's service medical records are 
deemed to be within the control of the government and should 
have been included in the record in their entirety, if 
available, as they may be determinative of the claims.  
Therefore a remand is necessary for the purpose of obtaining 
seeking after such records.  See Bell v. Derwinski, 2 Vet. 
App. 492 (1992).  

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
service connection claim and of what part 
of such evidence he should obtain, and 
what part the AMC/RO will yet attempt to 
obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claim.  38 C.F.R. 
§ 3.159 (2006).

2.  The AMC/RO should take appropriate 
steps to secure all Army medical records 
pertaining to the appellant through 
official channels or any other 
appropriate source, including the 
appellant.  In particular, the records 
from the appellant's hospitalization at 
the Fort Jackson Army Hospital in October 
1967 should be obtained.

These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

3.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or VA) who provided him 
with relevant evaluation or treatment for 
the claimed malaria after his separation 
from service in 1967.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the AMC/RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claim not already of record, including, 
but not limited to, all pertinent VA 
treatment.  

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative, should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the AMC/RO 
should schedule the appellant for an 
appropriate examination to determine 
whether the appellant currently has 
malaria or any residuals of malaria, and 
if so, its etiology and onset date.  

All indicated tests and studies should be 
accomplished.  The entire claims file 
should be reviewed by the examiners in 
connection with the examinations.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons 
for their medical conclusions.  An 
opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.  

5.  Upon receipt of the report of the VA 
examiner, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  

6.  After completion of the above, the 
AMC/RO should undertake all other 
indicated appropriate development.

7.  Thereafter, the AMC/RO should 
readjudicate this claim, with 
consideration of the issues of both 
direct and presumptive service 
connection.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


